DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification was amended to correct informalities and copyright nomenclature. The amendments are accepted.

Claim Objections
Claim 13 was amended to include copyright nomenclature and is accepted.

Allowable Subject Matter
Claims 1-7, 10-18, 20, 22-25, 36, 37, and 42-68 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A flexible cable comprising: a first  grounding planes and being arrayed on both sides of the second metal stripline: wherein the first metal stripline is within a first electromagnetically shielded volume defined by the first multiplicity of metallic vias and the first and second metallic grounding planes: and wherein the second metal stripline is within a second electromagnetically shielded volume defined by the second multiplicity of metallic vias and the second and third metallic grounding planes.”
Therefore, claim 1 is allowed.




The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 20 with the allowable feature being:" A cryogenic system ; at least one electromagnetically shielded flexible cable, a first metal stripline within the first flexible strip, first and second metallic grounding planes on the first and second surfaces, respectively, a second flexible strip on the second metallic grounding plane, the second flexible strip being electrically insulating, a second metal stripline within the second flexible strip, a third metallic grounding plane on a surface of the second flexible strip and parallel to the second metallic grounding plane, and a first circuit board mechanically attached to at least one of the first end of the first flexible strip and the first, second, and third metallic grounding planes at the first end, wherein the cryogenic system is configured for the at least one electromagnetically shielded flexible cable to carry one or more signals to the quantum processing unit: and an electrical connector providing an electrical connection between the at least one electromagnetically shielded flexible cable and the quantum processing unit: wherein the first circuit board is mechanically and thermally connected to one of the plurality of isothermal plates."
Therefore, claim 20 is allowed.



The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 43 with the allowable feature being:” A flexible cable comprising: a first flexible strip with first and second parallel surfaces and first and second ends, the first flexible strip being electrically insulating; a first metal stripline within the first flexible strip; first and second metallic grounding planes on the first and second parallel surfaces, respectively; a first circuit board mechanically attached to at least one of the first end of the first flexible strip and the first and second metallic grounding planes, the first metal strip line being electrically connected to electrical circuitry on the first circuit board; a second flexible strip on the second metallic grounding plane, the second flexible strip being electrically insulating; a second metal stripline within the second flexible strip; a third metallic grounding plane on a surface of the second flexible strip and parallel to the second metallic grounding plane, wherein the first end of the first flexible strip broadens towards the first end, and the first metal stripline and the third metal stripline fan out towards the first end.”
Therefore, claim 43 is allowed.





The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 55 with the allowable feature being:” A flexible cable comprising: a first flexible strip with first and second parallel surfaces and first and second ends, the first flexible strip being electrically insulating; a first metal stripline within the first flexible strip; first and second metallic grounding planes on the first and second parallel surfaces, a first circuit board  attached to at least one of the first end of the first flexible strip and the first and second metallic grounding planes at the first end, , the first metal stripline being electrically connected to electrical circuitry on the first circuit board; a second flexible strip on the second metallic grounding plane, the second flexible strip being electrically insulating; a second metal stripline within the second flexible strip; and a third metallic grounding plane on a surface of the second flexible strip, wherein the first and second flexible strips comprise a composite material, the composite material comprising an insulating material and metallic particles for absorbing high-frequency electromagnetic waves.”
Therefore, claim 55 is allowed.

Claims 2-7, 10-18, 22-25, 36-37, 42, 44-54, and 56-68 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 20, 43, and 55.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847